PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Modak, Bhairavi
Application No. 15/311,326
Filed: 15 Nov 2016
For: ADVANCED GUM FORMING

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 30, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply to the Response to Traversal of Requirement for Information mailed February 10, 2020, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on April 11, 2020. A Notice of Abandonment was mailed October 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response/argument, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $2,320.00 extension of time fee submitted on December 30, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to the credit card.

This application is being referred to Technology Center Art Unit 1791 for appropriate action in the normal course of business on the reply received December 30, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions